Title: From John Adams to the President of Congress, No. 70, 20 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 20 May 1780. RC partly in John Thaxter’s hand (PCC, No. 84, II, f. 63– 69). LbC partly in Thaxter’s hand (Adams Papers).
     In the recipient’s copy the account of Conway’s speech is in John Adams’ hand, while the criticism of the speech is in Thaxter’s. In the Letterbook the portions by Thaxter and Adams are reversed. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:691– 693. This letter was read in Congress on 11 September. Due to the capture of the packet bringing the London newspapers to the continent, John Adams provided a retranslation of the text of Gen. Conway’s speech of 5 May as it appeared in the Gazette de La Haye and followed it with a lengthy analysis. For a virtually identical text of Adams’ rebuttal to that part of Conway’s speech attacking the Franco-American alliance, see Adams’ letter of 17 May to Edmé Jacques Genet, and notes (above).
    